Exhibit 10.3

FTI CONSULTING, INC. 2009 OMNIBUS INCENTIVE COMPENSATION PLAN

CASH-BASED PERFORMANCE AWARD AGREEMENT

To                     :

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (the “Award”) of up to              cash-based performance units (the
“Performance Units”) under the FTI Consulting, Inc. 2009 Omnibus Incentive
Compensation Plan, as amended and restated effective June 2, 2010, as further
amended from time to time (the “Plan”), conditioned upon your agreement to the
terms and conditions described below. Each Performance Unit represents, on the
books of the Company, a unit which is equivalent in value to one share of the
Company’s common stock, $0.01 par value (the “Common Stock”). The effective date
of grant shall be              ,         (the “Grant Date”), subject to your
promptly signing and returning a copy of this Agreement to the Company.

This Cash-Based Performance Award Agreement (this “Agreement”) and the Award and
the Performance Units are made in consideration of your employment with the
Company (as hereafter defined) and are subject to any applicable terms of the
written employment arrangements, or successor agreement, as amended from time to
time, to which you are subject (“Employment Agreement”), if applicable, between
you (the “Employee”) and the Company or an Affiliate of the Company (the
“Employer”). This Agreement incorporates the Plan by reference, and specifies
other applicable terms and conditions of your Award and Performance Units. You
agree to accept as binding, conclusive, and final all decisions or
interpretations of the Compensation Committee (the “Committee”) of the Board of
Directors of the Company concerning any questions arising under this Agreement
or the Plan with respect to the Award or the Performance Units. Unless otherwise
noted, all terms not defined by this Agreement (or the Glossary hereto) have the
meanings given in the Plan (or if applicable, the Employment Agreement).

Copies of the Plan and the Prospectus for the Plan are attached or haves
otherwise been electronically provided to you. By executing this Agreement, you
acknowledge that you have received copies of those documents and have read,
understand and agree to all terms. You may request additional copies of those
documents by contacting the Secretary of the Company at FTI Consulting, Inc., 2
Hamill Road, North Building, Baltimore, Maryland 21210 (Phone: (410) 591-48).
You also may request from the Secretary of the Company copies of the other
documents that make up a part of the Prospectus (described more fully at the end
of the Prospectus), as well as all reports, proxy statements and other
communications distributed to the Company’s security holders generally.

1. Terms and Conditions of the Award. The following terms and conditions shall
apply:

(a) Performance-Based Vesting. All of the Performance Units are nonvested and
forfeitable as of the Grant Date. Subject to the satisfaction of the time-based
vesting conditions applicable to the Award under Section 1(b) hereof, the
Performance Units shall vest as set forth in Section 1(b) or 1(c), subject to
your continued Service (as hereafter defined) with the Company or any of its
affiliates as of              (the “Final Determination Date”):

 

[Insert Performance Goal(s)]

  

[Insert Number of

Performance Units]



--------------------------------------------------------------------------------

Performance Units that do not vest based on the foregoing schedule shall be
immediately forfeited, effective as of the Final Determination Date, without any
further action of the Company whatsoever and without any consideration being
paid therefore, and shall cease to be eligible to become fully vested in
accordance with Section 1(b) or 1(c) hereof.

Prior to any vesting being made hereunder, the Committee, in its sole
discretion, shall determine and certify the extent to which the performance
goals have been met, and the Committee’s determination and certification shall
be final, conclusive and binding. The determination of the performance goal that
has been achieved, and the number of Performance Units that have vested based on
performance, shall be calculated by the Company’s Accounting group and reviewed
by the Company’s independent public accounting firm.

(b) Vesting. All of the Performance Units are nonvested and forfeitable as of
the Grant Date. Subject to the satisfaction of the performance conditions under
Section 1(a) hereof, 100% of the Performance Units earned pursuant to the
performance vesting condition(s) set forth in Section 1(a) hereof shall time
vest as of              ,         , subject to your continued service with the
Company or any of its Affiliates on such date.

(c) Acceleration of Vesting. [RESERVED FOR OTHER VESTING TERMS]

(d) Forfeiture. [RESERVED FOR FORFEITURE TERMS]

2. Payment. Subject to the provisions of Section 1 hereof, Performance Units
that become vested and payable hereunder shall be paid within two and one-half
months following the Final Determination Date. Such payment shall be made in a
lump sum cash amount determined by multiplying the number of vested Performance
Units that have become payable by the Fair Market Value of a share of Common
Stock on the vesting date.

3. Postponement of Payment. The Company may postpone the delivery of payment for
the Performance Units for so long as the Company determines to be necessary or
advisable to satisfy the following, subject to the requirements and limitations
of Code Section 409A:

 

  i. compliance with any requests for representations; and

 

  ii. receipt of proof satisfactory to the Company that a person seeking payment
for the Performance Units on your behalf upon your estate’s behalf after your
death is appropriately authorized.

4. Tax Withholding. By signing this Agreement, you authorize your Employer and
the Company to withhold any federal, state and local taxes required by law to be
withheld in connection with the vesting of Performance Units and payment on
account of the Award from the payment due you on account of the vesting of the
Performance Units.

 

2



--------------------------------------------------------------------------------

5. Termination of Service. All Performance Units that have not become vested and
payable hereunder as of the date of your termination of Service with the Company
and its Affiliates shall be immediately forfeited and cancelled upon such
termination without any further action of the Company whatsoever and without any
consideration being paid therefor.

6. Restrictions on Transfer. Prior to payment, you may not sell, assign,
transfer, pledge, hypothecate, encumber or dispose of in any way (whether by
operation of law or otherwise) the Award, and the Award may not be subject to
execution, attachment or similar process. Any sale or transfer, or purported
sale or transfer, shall be null and void. The Company shall not be required to
recognize on its books any action taken in contravention of these restrictions.

7. Adjustments for Corporate Transactions and Other Events. The Award shall be
subject to the provisions of the Plan relating to adjustments for changes in
corporate capitalization and other extraordinary or unusual or non-recurring
events.

8. Non-Guarantee of Service Relationship. Nothing in the Plan or this Agreement
alters your service relationship with the Company or shall constitute or be
evidence of any agreement or understanding, express or implied, that the Company
will retain you as an employee or other service provider for any period of time.
This Agreement is not to be construed as a contract of service relationship
between the Company and you. This Agreement does not limit in any way the
possibility of your termination of service with the Company or its subsidiaries
at any time or for any reason (or no reason), whether or not such termination
results in the forfeiture of any portion of the Award or any other adverse
effect on your interests under the Plan.

9. The Company’s Rights. The existence of the Award and the Performance Units
does not affect in any way the right or power of the Company or its stockholders
to make or authorize any or all adjustments, recapitalizations, reorganizations
or other changes in the Company’s capital structure or its business, including
that of its Affiliates, or any merger or consolidation of the Company or any
Affiliate, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

10. Entire Agreement. This Agreement, inclusive of the Plan (which are
incorporated by reference into this Agreement), contains the entire agreement
between you and the Company with respect to the Award and the Performance Units.
Any and all existing oral or written agreements, representations, warranties,
written inducements, or other communications made prior to the execution of this
Agreement by any person with respect to the Award or the Performance Units are
superseded by this Agreement and are void and ineffective for all purposes.

11. Conformity and Conflict. Unless otherwise specifically provided in this
Agreement, in the event of a conflict, inconsistency or ambiguity between or
among any provision, term or condition of this Agreement, the Plan or your
Employment Agreement (if

 

3



--------------------------------------------------------------------------------

applicable), the provisions of first, the Plan, second, this Agreement and,
lastly, your Employment Agreement (if applicable), will control, except in the
case of Section 13 of this Agreement, which shall control in all cases.

12. Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award and the
Performance Units as determined in the discretion of the Committee, except as
provided in the Plan or the Employment Agreement (if applicable), or in any
other written document signed by you and the Company.

13. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect to the Award shall be brought in the federal or state courts in the
districts which include Baltimore, Maryland, and you agree and submit to the
personal jurisdiction and venue thereof.

14. Unfunded Status. The Performance Units and the bookkeeping account to which
they are credited shall not be deemed to create a trust or other funded
arrangement. Your rights with respect to the Award shall be those of a general
unsecured creditor of the Company, and under no circumstances shall you have any
other interest in any asset of the Company by virtue of the Award.

15. Severability. If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement that violate
such statute or public policy shall be stricken, and all portions of this
Agreement that do not violate any statute or public policy shall continue in
full force and effect. Further, it is the intention of the parties that any
court order (or decision of arbitrator(s), as applicable) striking any portion
of this Agreement should modify the terms as narrowly as possible to give as
much effect as possible to the intentions of the parties under this Agreement.

16. Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

17. Headings. Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

18. Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which shall be deemed an
original, but all of which together shall constitute the same instrument.

 

4



--------------------------------------------------------------------------------

19. Transfer of Personal Data. You authorize, agree and unambiguously consent to
the transmission by the Company (or any subsidiary) of any personal data
information related to the Performance Units awarded under this Agreement, for
legitimate business purposes (including, without limitation, the administration
of the Plan) out of your home country and including to countries with less data
protection than the data protection provided by your home country. This
authorization and consent is freely given by you.

20. Section 409A Compliance. Although the Company does not guarantee the tax
treatment of any payment hereunder, the intent of the parties is that payments
under this Agreement be exempt from, or comply with, Code Section 409A and the
treasury regulations and other official guidance promulgated thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner consistent therewith.

{The Glossary follows on the next page}

 

5



--------------------------------------------------------------------------------

GLOSSARY

(a) [RESERVED FOR DEFINED TERMS]

(b) “Service” means your employment or other Service relationship with the
Company or your Employer so long as your Employer is an Affiliate of the
Company, except that if you cease to be a “common law employee” of the Company
or any of its Affiliates but you continue to provide bona fide Services (which
shall not include any period of salary continuation commencing after termination
due to your Employment Agreement (if applicable) or any Company severance plan)
to the Company or any of its Affiliates following such cessation in a different
capacity, including without limitation as a director, consultant or independent
contractor, then a termination of your employment or Service relationship will
not be deemed to have occurred for purposes of this Agreement upon such change
in capacity. In the event that your employment or Service relationship is with a
business, trade or entity that, after the Grant Date, ceases for any reason to
be part of the Company or an Affiliate, your employment or Service relationship
will be deemed to have terminated for purposes of this Agreement upon such
cessation if your employment or Service relationship does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

(c) “You,” “Your” means the recipient of the Award as reflected in the first
paragraph of this Agreement. Whenever the word “you” or “your” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Committee, to apply to the estate,
personal representative, or beneficiary to whom the Award may be transferred by
will or by the laws of descent and distribution, the words “you” and “your” will
be deemed to include such person.

{Signature page follows}

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is dated and has been executed as of
                    .

 

7